Citation Nr: 0502742	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, frostbite, left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's service-connected residuals of frostbite, left 
hand, are manifested by complaints that include pain, 
numbness, and cold sensitivity; it is not shown to be 
productive of tissue loss, nail abnormalities, color changes, 
locally, impaired sensation, hyperhidrosis, or X-ray 
abnormalities of osteoporosis, subarticular punched out 
lesions, or osteoarthritis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals, frostbite, left hand have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his August 2002 VA examination, it was noted that signs 
and symptoms at the time of acute injury were change of 
color, fingertips turned blue-purple, pain, swelling, 
blisters, numbness of his fingers and most of the tips and 
fourth and fifth digits of the right hand.  He was treated at 
the time by debridement of the tips of the fingers of the 
right hand and bed rest.  The veteran reported his current 
symptoms as worse in cold weather with tingling especially in 
the feet and hands.  It was noted that there was debridement 
and loss of tips of the fourth and fifth digits of the right 
hand.  

The examiner noted that the veteran had an upper arterial 
done in June 1999 for the hand, which was normal at rest, and 
for the upper arterial he had EMG done in June 1999.  This 
imaging was done for the right upper extremity and left lower 
extremity with impression of abnormal study.  

X-rays of the right hand revealed narrowing of the right 
second and narrowing and subluxation of both third 
metacarpophalangeal joints consistent with rheumatoid 
arthritis.  Also, soft tissue deformity of the right fourth 
and fifth distal phalangeal consistent with frostbite.  It 
was noted that EMG and nerve conduction studies were 
requested for the veteran's left upper extremity.

The diagnosis noted residuals of frostbite in both hands and 
feet.

At his December 2002 VA EMG study, the veteran reported 
distal paraesthesias in his left hand since he sustained 
frostbite during the Korean War.  He now noted decreasing 
grip.  The interpretation and conclusions included: prolonged 
left medial motor distal latency with N1 ampl and NL CV; 
needle examination of the left upper extremity revealed 
membrane instability in abductor pollicis brevis; and the 
cervical paraspinal examination was within normal limits.  
The study noted left median nerve entrapment at the wrist 
(carpal tunnel syndrome) - moderate, no EMG evidence of 
peripheral neuropathy or radiculopathy.

At his March 2003 VA examination, the examiner reported that 
the veteran suffered frostbite to his extremities while 
serving in Korea.  At this time he was evacuated to a 
hospital in Battle Creek, Michigan and was hospitalized there 
from February through July 1951.  At this time he underwent 
surgical debridement of some areas and extensive physical 
therapy rehabilitation.  He had residual scarring of tissue 
of the hands.  The veteran reported that he has had tingling 
sensation of his feet and hands, which caused some difficulty 
falling asleep.  The veteran indicated that to help fall 
asleep he had required assistance of medication.  He had some 
mechanical deficit of his right hand as a result of 
amputation of his right 4th and 5th digits.  

The examination showed autoamputation of the right 4th and 5th 
digits, such that the right 5th digit from the location of 
the volar MCP to the fingertip measured 5 cm for the 5th 
digit on the right finger and 6cm for the left normal 5th 
digit.  For the right 4th digit there was noticeable 
shortening of the digit as well measuring 6.2 cm from the 
volar MCP crease to the tip of the right finger.  It was 
noted that on the left normal 4th finger this distance was 
7.5 cm reflecting the autoamputation of the distal aspect of 
the right 4th and 5th digits.  Additionally reflecting this 
there was a clubbing defect of those two nails (i.e., right 
4th and 5th digits).  Examination of the remainder of the 
hands was without active dermatose otherwise.  On direct 
palpation of the right 4th and 5th fingers there was some 
tenderness on the distal aspect that elicits some tingling 
sensation.  The assessment noted amputation of the right 4th 
and 5th digits, status post cold injury, anonychia of the 
left 5th toe, possibly from cold injury and persistent 
paresthesias status post cold injury.

Criteria

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated July 2002, the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for service connection for diabetes due to Agent Orange 
exposure.  The letter informed the veteran of what the 
evidence must show to establish entitlement to the benefit he 
wanted.  

The veteran was informed that he had 60 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, the veteran was scheduled for a VA 
examination.  

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement that raises a new 
issue.  VAOPGCPREC 8-2003 (December 22, 2003).  In the case 
now before the Board, the RO granted service connection in a 
decision of October 2002 and assigned a rating of 10 percent, 
effective July 9, 2002.  In January 2003, the appellant filed 
a notice of disagreement with the assignment of the 10 
percent rating.  Therefore, in accordance with VAOPGCPREC, 
VCAA is not applicable to this claim for an increased rating.

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability. The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The service connected for residuals, frostbite, left hand is 
an original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Under the criteria for rating residuals of cold injury, 38 
C.F.R. § 4.104, Diagnostic Code 7122, a 10 percent evaluation 
is warranted for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
evaluation, there must be arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis). A 30 percent evaluation requires 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  Note 
(2) to Diagnostic Code 7122 states that each affected part is 
to be evaluated separately and the ratings combined in 
accordance with 38 C.F.R. § 4.25 and § 4.26.

Analysis

Based on the foregoing, it is found that the preponderance of 
the evidence is against the claim, and that the impairment 
resulting from the veteran's residuals, frostbite, left hand, 
warrants no higher than a 10 percent rating.  The veteran has 
reported that his symptoms in his left hand were worse in 
cold weather with tingling.  The results of a September 2002 
nerve conduction study and EMG of the left hand showed no EMG 
evidence of peripheral neuropathy or radiculopathy.  There 
was evidence of left median nerve entrapment at the wrist or 
carpal tunnel syndrome, which was evaluated as moderate.  

The veteran's frostbite is manifested by complaints of pain, 
numbness, cold sensitivity and other subjective neurological 
complaints; however, the evidence does not show that the 
veteran has tissue loss, nail abnormalities, color changes, 
locally, impaired sensation, hyperhidrosis, or X-ray 
abnormalities, to include osteoporosis, subarticular punched 
out lesions, or osteoarthritis.  Therefore, despite the 
veteran's subjective complaints, it is found that overall; 
his symptoms are not shown to be sufficiently severe to 
warrant a higher rating.  Therefore a rating in excess of 10 
percent for residuals of frostbite, left hand, is not 
warranted under Diagnostic Code 7122.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, frostbite, left hand is denied. 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


